Name: Council Regulation (EEC) No 3978/87 of 15 December 1987 allocating for 1988 certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 375 / 35 COUNCIL REGULATION (EEC) No 3978 / 87 of 15 December 1987 allocating, for 1988 , certain catch quotas between Member States for vessels fishing in the Norwegian exclusive economic zone and the fishing zone around Jan Mayen THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas the fishing activities covered by this Regulation are subject to the pertinent control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( 3 ), HAS ADOPTED THIS REGULATION: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal ( 2 ), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas the Community and Norway have held consultations on their mutual fishing rights for 1988 , and in particular the allocation of certain catch quotas to Community vessels in the Norwegian fishing zone; Whereas it is for the Community , pursuant to Article 3 of Regulation (EEC) No 170 / 83 , to determine the conditions subject to which these catch quotas may be used by Community fishermen ; Whereas , to ensure efficient management of the catch possibilities available , they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) 170 / 83 ; Article 1 1 . In accordance with the Agreement on mutual fishing rights in 1988 between the Community and Norway , catches by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone north of 62 ° 00 ' N or within the fishing zone around Jan Mayen , shall be limited for 1988 to the quotas set out in Annex I. 2 . In accordance with the Agreement on mutual fishing rights in 1988 between the Community and Norway , catches of the species listed in Annex II by vessels flying the flag of a Member State in waters falling within the Norwegian exclusive economic zone South of 62 ° 00 ' N shall be limited for 1988 to the quotas set out in that Annex . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1987 . For the Council The President LARS P. GAMMELGAARD ( ») OJ No L 24 , 27 . 1 . 1983 , p . 1 . ( 2 ) OJ No L 302 , 15 . 11 . 1985 , p . 1 . ( 3 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . No L 375 / 36 Official Journal of the European Communities 31 . 12 . 87 ANNEX I Allocation for 1988 of Community catch quotas in Norwegian waters , as referred to in Article 1 ( 1 ) (Norwegian waters north of 62 °00 ' N) (tonnes  fresh round weight) Species ICES-divisions Communitycatch quotas Quotas allocated to Member States Cod Haddock Saithe Redfish Greenland halibut Blue whiting Other species ( as by-catches) Mackerel I , II I , « I , II I , H I , II II I , II II a 13 000 8 000 5 750 3 000 250 2 000 800 15 000 ( 2 ) France 2 060 Germany 2 240 United Kingdom 8 700 France 1 020 Germany 1 720 United Kingdom 5 260 France 740 Germany 4 600 United Kingdom 410 Germany 2 070 United Kingdom 600 France 330 Portugal 810 ( 3 ) Spain 190 ( 3 ) Germany 125 United Kingdom 125 France 2 000 Germany p. m . (*) France 105 Germany 270 United Kingdom 425 Denmark 15 000 (') Ad-hoc-solution for 1988 . ( 2 ) Of which 15 000 tonnes may be fished in the area between 62 ° N and 59 ° N. and Norway may fish up to 45 000 tonnes in the same area from the TAC fixed by Norway for the area north of 62 ° N. ( 3 ) Special allocation for 1988 . ANNEX II Allocation for 1988 of Community catch quotas in Norwegian waters, as referred to in Article 1 (2 ) (tonnes  fresh round weight) Species ICESdivision Communitycatch quotas Quotas allocated to Member States Denmark 47 500 ( 2 ) United Kingdom 2 500 ( 3 ) Denmark 142 500 ( 2 ) United Kingdom 7 500 ( 3 ) Denmark 950 Denmark 2 500 United Kingdom 1 875 Norway pout (') Sand-eel Shrimps Other species IV IV IV IV 50 000 150 000 950 5 000 Germany Belgium France Netherlands 625 (') Including blue whiting. ( 2 ) Within a total quota for Norway , pout and sand-eel up to 19 000 tonnes may be interchanged . ( 3 ) Within a total quota for Norway , pout and sand-eel up to 1 000 tonnes may be interchanged .